DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia (CN 207370481).
	Regarding claims 1 and 16, Xia teaches an anti-skid mat, comprising a pedal layer 1 having a top surface and a bottom surface; and an anti-skid coating 2 disposed onto the bottom surface of the pedal layer.
	Regarding claim 2, Xia further teaches a release layer 3 disposed on the anti-skid coating 2.
	Regarding claims 3, 15 and 20, Xia further teaches wherein the release layer is a paper layer (see Specification).
Regarding claims 4-6 and 17, Xia further teaches wherein the pedal layer comprises a melt-blown non-woven fabric made of a chemical fiber; wherein the chemical fiber is a polyester fiber, an acrylic fiber or a polypropylene fiber; wherein the anti-skid coating is an acrylic layer (see specification; see claim 1).
Regarding claims 7, 8, 18 and 19, Xia further teaches wherein the pedal layer has a gram weight of about 200 g/m2 to about 500g/m2; wherein the anti-skid coating has a gram weight of about 100 g/m2 to about 300g/m2 (see specification).
Regarding claims 9-14, Xia further teaches an anti-skid mat, comprising: an upper portion made of a chemical fiber; a lower portion made of an anti-skid synthetic polymer; and a release layer disposed on the lower portion; wherein the upper portion is a melt-blown chemical fiber formed as a pedal layer;
wherein the chemical fiber is a polyester fiber, an acrylic fiber or a polypropylene fiber; wherein the pedal layer has a gram weight of about 200 g/m2 to about 500g/m2; wherein the lower portion is an anti-skid acrylic layer coating a bottom surface of the upper portion; wherein the anti-skid acrylic layer has a gram weight of about 100 g/m2 to about 300g/m2 in gram weight (see specification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855